ROBERT L. BLAND, JUDGE,
dissenting.
The state road commissioner concurs in the claim involved in this case. It is approved by the attorney general’s office.
The facts certified to this court by the state road com*175missioner to support his concurrence in the claim are stated as follows:
“On June 2, 1948, while crossing the Wi.lliams-town-Marietta bridge, one of the spikes in the floor of the bridge pierced the left front tire of car ruining the tire and tube.”
If the state were suable could the claimant successfully maintain his action against the state road commission upon the above facts? I think not.
I respectfully dissent to the award made by majority members of the court.